Case 1:18-mj-00365-PAS__ Document 3 Filed 10/26/18 Page:_l of 22 Page|D #: 3

)

AO 91 (Rev. ll/l l) Criminal Complaint

UNITED STATES DISTRICT CoURT

 

 

 

for the
Distriet of Rhode Island
United States of America )
v. )
Randau LEVESQUE ) Case N°~ b ~ a , <.M
z //¢ a> aa»
)
Defendant(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of D@C. 2015 fhrOUQh Jan. 2017 in the county of NSWPOFT in the
District of Rhode leland , the defendant(s) violated:
Code Section Ojj"ense Description
18 U.S.C. 1343 Wire Fraud
18 U.S.C. 1028A Aggravated |dentity Theft

This criminal complaint is based on these facts: f ' 5 m

 

 

 

See attached Affidavit of Senior Specia| Agent John Petricig b b ‘bi
Ef Continued on the attached sheet. f b
,/‘ v /<:7 /// "` ~
if // ¢M` », f// ' /;M,,»»gb
{ C:omplainant’s signature `\.\b
i b John Petricig
‘\ jf'farintee(name and title
Sworn to before me and signed in my presence a z f/"§ j
\ § // §

_ z

feel-f

Date; 10/26/2018 \ ama »

Jua’ge ’s signature

  

Patricia A. Su||ivan, U.S. Nlagistrate Judge

Providence, Rhode leland
P)'intea' name and title

City and states

 

CaS€ lilS-mj-OOSGB-PAS,: DOCUm€n'[ 3 Filed 10/26/18 Page 2 Of 22 Page|D #Z 4

 

IN THE UNITED STATES DISTRICT COURT

 

 

FoR THE DisTRiCT oF RHODE isLAND ?FM, § w w
¢a:ii; `i:_ ."»b) ¢,_5 :”i‘¢ ;;}
iNTHEMATTERoF THE sEARCH oF C N `_ »:;; ' a
THE CELLULAR TELEPHGNE AssiGNED 356 °~ ». z a a;;, t ,‘ ; f 1 &:
cALL NUMBER 401-835-9054 AND THE F.l d U d S l
ARREST oF. RANDALL LEVESQUE …‘i
AFFIDAVIT iN sUPPoRT oF

AN APPLICATION FOR SEARCH AND ARREST WARRANTS

I, John Petricig, being first duly sworn, hereby depose and state as folloWs:

INTRODUCTION AND AGENT BACKGROUND

l. l am a Special Agent With the U.S. Secret Service, and have been since August
26, 2002. l have personally investigated numerous financial crimes investigations to include but
not limited to; bank fraud, Wire fraud, identity theft, check fraud, credit card fraud and
counterfeiting IWas also a member of the Electronic Crimes Special Agent Program -
Computer Forensics (ECSAP-CF) as a forensic examiner from 2005 thru 2010. As an ECSAP-
CF agent, l conducted numerous forensic examinations of electronic storage devices to include
but not limited to hard disk drives (HDDS), computer servers and media storage devices.

2. l make this affidavit in support of a complaint and my request for an arrest
Warrant for Randall LEVESQUE (hereinafter “LEVESQUE”) for Wire fraud, in violation of 18
U.S.C. § 1343, and Aggravated identity theft, in violation of 18 U.S.C. § 1028A.

3. l also make this affidavit in support of an application for a search Warrant under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for information about the
location of the cellular telephone assigned call number 401-835-9054 and used by Randall
Levesque (the “Target Cell Phone”), Whose service provider is AT&T, a Wireless telephone
service provider headquartered at 208 South Akard Street, Dallas, TX 75202. The Target Cell

Phone is described herein and in Attachment A, and the location information to be seized is

 

Case 1:18-mj-OO365-PAS» Document 3 Filed 10/26/18 Page‘ 3 of 22 Page|D #: 5
described herein and in Attachment B. Because this Warrant seeks the prospective collection of
information, including cell~site location information, that may fall Within the statutory definitions
of information collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. §
3123(3) & (4), the requested Warrant is designed to also comply With the Pen Register Act. See
18 U.S.C. §§ 3121-3127. The requested warrant therefore includes all the information required
to be included in an order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

4. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and Witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested Warrants and does not set
forth all of my knowledge about this matter.

5. Based on the facts set forth in this affidavit, there is probable cause to believe that
LEVESQUE has violated 18 U.S.C. § 1343 and 18 U.S.C. § 1028A (the “Target Offenses”)
resulting in a loss to the victims of over $1,000,000. There is also probable cause to believe that
the location information described in Attachment B Will assist law enforcement in: (1) locating
and arresting LEVESQUE, Who is a “person to be arrested” Within the meaning of Federal Rule
of Criminal Procedure 41(c)(4), and (2) locating and seizing the Target Cell Phone, Which is
believed to be used by LEVESQUE to commit the Target Offenses.

6. The court has jurisdiction to issue the proposed Warrant because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court a district court of
the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).

 

Case 1:18-mj-OO365-PAS Document 3 Filed 10/26/18 Paquf of 22 Page|D #: 6

PROBABLE CAUSE
Background

7. The United States, including U.S. Secret Service (“USSS”), is conducting a
criminal investigation of LEVESQUE regarding the Target Offenses. LEVESQUE was an
insurance agent licensed in Rhode Island. According to the online record of the National
Association of Insurance Commissioners, LEVESQUE obtained a license in 1997 and
surrendered his license in l\/larch 2017.

8. LEVESQUE operated lnsurance Services, a business in Middletown, Rl. He
employed three people in his office.1 LEVESQUE was an agent for Great American Insurance
Company (“GAIC”) and American Equine lnsurance Group (“AEIG”). He specialized in equine
insurance policies, selling both maj or medical and mortality insurance policies on behalf of
GAIC and AEIG.

9. ln or around December 2017, l received a complaint from GAIC that
LEVESQUE had misappropriated insurance premiums collected by him between in or around
December 2015 and in or around lanuary 2017. GAIC auditors informed me that their

investigation uncovered the following fraudulent activity in addition to the misappropriation of

 

1 l interviewed Ana Forbes, Stephanie Mosher, and Karen Sjoren, LEVESQUE’s employees All three denied
knowledge of any wrongdoing Stephanie claimed that LEVESQUE handled all financial aspects of the business
Stephanie said that she never saw or handled any of the billing statements from GAlC. Stephanie said she would
have no way of knowing if LEVESQUE was past due on his payments to GAIC. Stephanie did say that anyone that
worked at lnsurance Services had the ability to conduct credit card transactions Karen, who only worked part time
and who did not have access to billing or bank accounts, said that she received a text from Stephanie one week
before the GAIC audit described in paragraph ll of the affidavit ln this text, Stephanie told Karen that something
was going with the business. Karen also said that sometime after his divorce, LEVESQUE began to act “out of
control.” She said he spent a lot of money and Was trying to live the same lifestyle as his clients (based on my
investigation I know that horse owners tend to be a prosperous group of people). She said that LEVESQUE was
more concerned with signing up clients and getting paid for policies than he was in making sure that the policies
Went through and Were good.

 

Case 1:18-mj-OO365-PAS: Document 3 Filed 10/26/18 Page 5 of 22 Page|D #: 7

insurance premiums: (1) LEVESQUE submitted false and fraudulent financing agreements to
premium financing companies Without the insureds’ knowledge or consent; (2) LEVESQUE
collected financing for premiums for non-existent policies created in the name of a fictitious
entity or an entity controlled by LEVESQUE; and (3) LEVESQUE overbilled insureds for
premiums and billed insureds premiums for policies that he did not initiate with the insurance
companies

10. As part of the investigation, a Rhode lsland State Police Detective and 1
interviewed: (l) representatives of GAIC and AEIG, (2) representatives of two insurance
premium financing companies, Premium Finance Corporation (“PFC”) and lnsurance Finance
Corporation (“IFC”), and (3) insureds who had purchased equine insurance from LEVESQUE. l
also reviewed LEVESQUE’s bank records and credit card records, insurance agreements,
financing agreements, LEVESQUE’s own Quickbook records obtained by GAIC, and summaries
of insurance records provided by GAIC and AEIG. Based on my investigation, l believe that
LEVESQUE did in fact engage in a scheme to defraud insureds, insurance companies, financing
companies, and his own credit card processing company.
Great American lnsurance Comgany

ll. According to representatives of GAIC, as an agent, LEVESQUE initiated equine
policies by collecting basic information from the prospective insured and a 25% down payment.
He was then supposed to send an application to GAIC to bind the insurance policy for the horse,
usually by email, and then collect the necessary information from the insured, which he sent to
GAIC for underwriting Once GAIC underwriting approved the issuance of the policy, GAIC
used its electronic portal to send the policies to LEVESQUE for the insureds LEVESQUE was

supposed to forward the policies to the insureds and collect the premiums lnsureds could pay

4

 

 

Case 1:18-mj-OO365-PAS Document 3 Filed 10/26/18 Page 6 of 22 Page|D #: 8

their premiums in lump sums or in installments, typically monthly. Each month GAIC would
send a statement to LEVESQUE for the premiums that were due and LEVESQUE was supposed
to forward the premiums collected. LEVESQUE typically paid GAIC by wire transfer from
Citizens Bank Acct. #0171 in the name of lnsurance Services. By the end of 2016, LEVESQUE
had become significantly overdue on his premiums to GAIC prompting GAIC to investigate

12. On January 24 and 25, 2017, GAIC representatives audited LEVESQUE because
his account was overdue. During this review, an auditor noticed that LEVESQUE had collected
a large number of premiums, which were never remitted to GAlC. LEVESQUE also reviewed a
statement provided by the auditors and indicated in writing on that statement whether he had
collected a premium from the insured and what form of payment he had received. According to
the two GAIC representatives conducting the audit, LEVESQUE admitted to misappropriating
premiums, and he asked them whether his situation was the worst they had ever seen. He also
admitted to creating fake or “ghost” policies that he used to obtain premium financing from
financing companies for policies that did not exist.

13. Upon discovering the fraud, GAIC sent out approximately 400 letters to
LEVESQUE’s clients to notify them of the problem. GAIC honored the policies of all insureds
who had paid their premiums The GAlC auditor reviewed GAlC records, LEVESQUE’s
business records, and records from the premium financing companies and determined that
LEVESQUE collected and misappropriated over $800,000 in premiums from insureds for GAIC
policies Ordinarily, LEVESQUE should have forwarded over $650,000 of that amount, net his
commission, to GAlC. lnstead, LEVESQUE converted those premiums to his own use.

a. l have interviewed a number of GAlC insureds, GAIC employees and

reviewed records in an attempt to verify their claims regarding misappropriated premiums

5

 

Case 1:18-mj-OO365-PAS: Document 3 Filed 10/26/18 Page 7 of 22 Page|D #: 9

Based on these interviews and records, l believe that GAIC is correct that LEVESQUE
converted GAIC’s premiums to his own use.

b. For example, l reviewed text messages and GAIC records related to an
equine policy of lnsurances Services customer S.N. Based on these materials, l believe that
LEVESQUE billed S.N. for a policy but did not initiate a policy with GAlC.

i. S.N. discovered that she did not have a valid insurance policy in
June of 2017 when she attempted to file a claim with GAlC. S.N. provided GAlC with proof of
three credit card payments to lnsurance Services for an insurance policy on or about 10/18/16.
S.N. provided copies of her credit card statement which showed the following charges; $718.75
on 10/18/16, $l,000.00 on 10/21/16 and $l,282.00 on 11/3/16.

ii. S.N. also provided a text message conversation between herself
and LEVESQUE discussing the purchase of an insurance policy as well as instruction from
LEVESQUE on three separate payments to be made on the policy.

iii. I was able to verify that the payments made by S.N. were
processed by lnsurance Services’ credit card processor, Elavon, which matched the dates and
amounts instructed by LEVESQUE.

iv. l was able to confirm with GAIC that they had not held a policy for
S.N. since 10/16/15. l Was also able to confirm that GAIC honored S.N.’s claim due to the fact
that she provided proof of payments to lnsurance Services.

v. l also reviewed PFC Finance Agreement # 34446 in the name of
S.N. for a GAIC policy in the amount of $3,425.00. The finance agreement listed does not list a
policy number, however, it lists the effective date of the GAIC policy as 10/17/16. l reviewed

PFC records and determined that PFC deposited funds into LEVESQUE’s lnsurance Services
6

 

Case 1:18-mj-OO365-PAS, Document 3 Fi|eo| 10/26/18 Page,S of 22 PagelD #: 10

account, Acct. # 0171, in connection with the financing agreement Again, per GAIC they did

not have any record of an insurance policy for S.N. on or about 10/17/16.

14.

l reviewed records from Citizens Bank for Acct. #0171 in the name of lnsurance

Services and Acct. # 8162 in the name of Up to & Wider, LLC. LEVESQUE had signature

authority over both accounts His wife also had signature authority over the Up 2 & Wider Acct.

# 8162, and up until September 2016, Stephanie Mosher and LEVESQUE’s wife also had

signature authority over the lnsurance Services account, Acct. #0171. l noticed the following

activity immediately prior to2 and subsequent to GAlC’s audit of LEVESQUE in Acct. # 8162

that 1 believe was an effort to dispose of fraudulent proceeds before GAIC discovered the fraud:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE ACT|VITY DESCR|PT|ON CRED|TS DEB|TS
1/23/2017 Online Transfer from: lnsurance Services Acct. # 0171 $ 130,000.00
1/23/2017 Online Transfer from: lnsurance Services Acct. # 0171 $ 15,000.00
1/23/2017 Online Transfer from: lnsurance Services Acct. # 0171 $ 600.00
1/23/2017 Online Transfer from: lnsurance Services Acct. # 0171 $ 590.00
1/24/2017 Withdrawa| Check # 561 payable to: Randall Levesque $ 9,000.00
1/24/2017 Online Transfer to: Equine lnsurance Services LLC Acct. # 7492 $ 3,600.00
1/25/2017 Withdrawal Check # 562 payable to: Cash $ 11,000.00
1/25/2017 Withdrawal Cash Withdrawal $ 20,000.00
1/25/2017 Online `l'ransfer to: Equine lnsurance Services LLC Acct. # 7492 $ 3,600.00
1/26/2017 Online Transfer to: lnsurance Services Acct. # 0171 $ 5,000.00
1/26/2017 Withdrawal Cash Withdrawal $ 25,000.00
Official Check # 514000778~1 payable to:
1/26/2017 Withdrawal Randall Levesque $ 40,010.00
1/26/2017 Online Transfer to: lnsurance Services Acct. # 0171 $ 5,000.00
1/26/2017 Check # 566 payable to: leffrey B. P`\ne Esq $ 15,000.00

 

American Equine lnsurance Groug

 

2 According to one of the GAIC auditors, they notified LEVESQUE that they were coming for an audit prior to their
January 24, 2017 arrival

 

 

Case 1:18-mj-OO365-PAS.; Document 3 Filed 10/26/18 Page,\Q of 22 PagelD #: 11
,~

15. My interview with Doug Panhorst, a representative of AEIG, revealed similar
irregularities According to Mr. Panhorst, LEVESQUE was a broker for AEIG. ln the ordinary
course, LEVESQUE secured applications, emailing or faxing them to AEIG for underwriting
Upon approval and issuance of the policies, AEIG would send the policy documents to
LEVESQUE for the insureds LEVESQUE was responsible for collecting payments from the
insureds and remitting those payments to AEIG, usually via check. By the end of 2016 and early
2017, LEVESQUE started to have problems, although Mr. Panhorst did not realize the extent of
the problems until LEVESQUE’s business, lnsurance Services, closed following the GAIC audit.
Once lnsurance Services closed, Mr. Panhorst conducted an audit. He identified a number of
policies for which the insureds provided him with proof of payment to LEVESQUE, but for
which AEIG had not received payment from LEVESQUE. AEIG nonetheless honored the
policies because the insureds had paid LEVESQUE This resulted in a loss of over S30,000 to
AEIG net LEVESQUE’s commission Mr. Panhorst said that during the audit he discovered that
LEVESQUE had overbilled insureds as well. l
Premium Finance Corporation

16. My interview with GAIC auditors aleited me to LEVESQUE’s misappropriation
of financed premiums I interviewed Erin Gallagher, Director ~ Risk Placement Services at
Premium Finance Corporation (PFC). PFC is a company that provides premium financing to
insureds During the interview, she explained to me how LEVESQUE (d/b/a lnsurance Services)
initiated financing for insureds who wanted to finance their insurance premiums PFC used an
online system into which LEVESQUE or one of this staff would input the insured’s information
and information about the equine policy being financed Once the finance agreement Was

“activated” at the request of lnsurance Services, PFC would notify the insurance company and

8

 

 

Case 1:18-mj-OO365-PAS~b Document 3 Filed 10/26/18 PagealO of 22 PagelD #: 12

send a welcome packet to the insured. PFC then direct deposited the premium into
LEVESQUE’s lnsurance Services account, Acct. # 0171, at Citizens Bank.

17. According to Ms. Gallagher, PFC became aware of the problems With
LEVESQUE in early February 2017. PFC began to work with GAIC to determine how many
financing agreements submitted by lnsurance Services were legitimate agreements entered into
by the insured. They contacted insureds and learned that lnsurance Services had submitted
numerous fraudulent agreements

a. l interviewed lnsurance Services customer, Walnut Hill Farm, LLC. 1
spoke with the Controller for Walnut Hill Farm’s parent corporation, J.H., and with C.L., the
daughter of Walnut Hill Farm’s principal. 3

i. l showed C.L. two PFC financing agreements purportedly signed
by her, Contract # 34420 dated 10/12/ 16 and Contract # 34348 dated 10/4/16. Both contracts
were for the same insurance policy, GAIC policy # 0336806. C.L. and J.H. both agreed there
was no reason to finance the same policy twice in the same year.

ii. C.L. said she did not recall signing either agreement, although the
signature looked similar to hers She said the date next to the signature was not her handwriting
She also said that she never authorized anyone at lnsurance Services to sign her name to any
documents

iii. l reviewed PFC records and determined that PFC deposited funds
into LEVESQUE’s lnsurance Services account, Acct. # 0171, in connection with both financing
agreements

b. l interviewed lnsurance Services customer, R.D. ln the fall of 2016, R.D.

purchased three equine insurance policies through LEVESQUE (GAIC policies Al\/IP # 4003909,

9

 

Case 1:18-mj-OO365-PAS abDocument 3 Filed 10/26/18 Page 11 of 22 PagelD #: 13
l t

AMP # 063 03 80, and AMP # 4623616). R.D. said she gave LEVESQUE her credit card to pay
the premiums for the policies She said she paid monthly.

i. 1 showed three PFC financing agreements for the policy premiums
to R.D.. One agreement related to AMP # 4003909 and AMP # 0630380; the second agreement
related to AMP # 0630380; and the third agreement related to AMP # 4623616. R.D. said she
did not sign the agreements and did not recall providing anyone at lnsurance Services with
authority to sign on her behalf.

ii. Furthermore, according to the PFC agreements two of the
financing agreements submitted within 30 days of each other, related to the same policy, AMP #
06303 80, and the effective dates listed on the agreements pre-dated R.D.’s purchase of the
policies by several months R.D., Who was unaware that her premiums were financed at all, said
there would be no reason to finance the same policy twice within 30.days

iii. 1 also reviewed R.D.’s credit card payments which were processed
by lnsurance Services’ credit card processing company, Elavon. According to Elavon records
lnsurance Services billed R.D.’s credit card for the down payment associated with each financing
agreement Thus lnsurance Services billed R.D. a down payment for AMP # 063 03 80 premium
twice. Additionally, lnsurance Services billed R.D.’s credit card monthly for each financing
agreement meaning that she was paying a monthly payment for AMP # 06303 80 twice each
month. Lastly, l noticed that lnsurance Services typically billed R.D. $10 more for each

transaction than the stated monthly payment on the financing agreement3

 

3 In reviewing Elavon records for lnsurance Services and comparing them to the financing agreements l noticed that
LEVESQUE/lnsurance Services often billed insureds’ credit cards for $10 more than the monthly payment 1 asked
one insured, L.E., whether she had authorized this surcharge She denied authorizing this practice

10

 

 

Case 1:18-mj-OO365-PAS aDocument 3 Filed 10/26/18 Page 12 of 22 PagelD #: 14
z l"'

iv. In addition to overbilling R.D.’s credit card, l reviewed PFC
records and determined that PFC deposited funds into LEVESQUE’s lnsurance Services
account, Acct. # 0171, in connection with all three financing agreements l also reviewed
information provided by GAIC and determined that LEVESQUE did not forward the funds
collected from R.D. and PFC to GAIC as he should have.

v. At the conclusion of my interview with R.D. on 9/13/18, she told
me that LEVESQUE recently texted R.D. to let her know that he was selling equine insurance
again. This message was similar to a text received by another insured that l interviewed, D.S..
During my interview with D.S. on 8/1/18, D.S. showed me a text from LEVESQUE, who using
the Target Cell Phone. The text from LEVESQUE read, “Hi just so you know l’m offering
equine insurance again.4 l hope you will consider me.”

c. I interviewed lnsurance Services customer, L.E. According to L.E. she
purchased equine insurance policies through LEVESQUE in the past and she had almost always
financed the policy premiums She had automatic payments set up with LEVESQUE on her
business credit card, XXXX-XXXX-XXXX-9419.

i. ln late 2016, L.E. decided to stop financing her policies because
she regularly received cancellation notices from PFC despite the fact that she had authorized
payments on her credit card. According to L.E., LEVESQUE quoted her $3,175 on 10/14/16 to
renew her policy on “Clown,” she subsequently lowered the coverage on “Clown” and was

quoted a premium of $1,925 later on that same date.

 

4 l know that LEVESQUE surrendered his license in March 2017, shortly after GAlC’s audit. Based upon my
review of the online records of the National Association of the lnsurance Commissioners, l do not believe that
LEVESQUE had an insurance license as of the date of his text to D.S.

11

 

Case 1:18-mj-OO365-PAS Document 3 Filed 10/26/18 Page»13 of 22 PagelD #: 15

ii. 1 reviewed the records of lnsurance Services’ credit card
processing company, Elavon, and saw that L.E.’s credit card had been billed $1,925 on October
14, 2016. L.E. confirmed that this Was her full premium payment for “Clown.”

iii. 1 then showed L.E. a PFC financing agreement for GAIC Policy #
AMP 4028643 dated 10/3/16. This agreement was to finance a $3,175 premium and provided
for a $95 3 down payment Elavon records showed that lnsurance Services billed L.E’s credit
card on 10/3/ 16 for $953. L.E. said she did not sign the PFC agreement, nor did she authorize
anyone to sign on her behalf or intend to finance her policy premium.

iv. According to records l received from GAIC, Policy # AMP
4028643 was the policy for “Clown” for 11/25/ 15 ~ 11/26/ 16 with a premium of $2,375. GAIC
subsequently said that the policy renewal quotes provided by LEVESQUE to L.E. on 10/14/16 of
$3,175 and $1,925 were in fact higher than what the policy Would have actually cost at that time.

v. Based upon my review of the PFC records the GAIC records the
Elavon records and my interview with L.E., 1 believe that LEVESQUE caused L.E. ’s credit card
to be billed for the full policy premium on “Clown” of $l,925. l also believe that LEVESQUE
caused a financing agreement to be submitted to PFC for $3,175 for Policy # 4028643 for
“Clown,” although L.E. had not authorized the renewal of the “Clown” policy at that rate, nor
had she authorized anyone to sign the financing agreement on her behalf. l also believe that
LEVESQUE caused L.E.’s credit card to be billed for the down payment to finance the $3,175
policy premium on “Clown” Without her authorization

vi. During the interview, L.E. showed me her text conversations With
LEVESQUE regarding L.E.’s policy on “Clown.” LEVESQUE used the Target Cell Phone to

text L.E.. On 10/14/16, LEVESQUE texted L.E. asking if she wanted to renew her policy on
12

 

Case 1:18-mj-OO365-PAS ab Document 3 Filed 10/26/18 Page 14 of 22 PagelD #: 16
l

“Clown.” LEVESQUE made no mention of the PFC financing agreement for “Clown” (AMP
4028643) that was previously submitted in L.E.’s name on 10/4/16, nor did he mention that
L.E.’s credit card Was billed $953 on 10/3/ 16 as a down payment for the financing agreement
During the exchange, L.E. discussed lowering her premium on “Clown” to $1,925. Later in the
text exchange on 10/14/16, L.E. authorized LEVESQUE to charge her credit card for the full
amount of the premium, $1,925.

vii. lt is clear from the text conversation that L.E. believed that she had
renewed her policy on “Clown” after lowering the premium to $1,925, and that she believed she
had paid the premium in full for 2016-2017. She asked LEVESQUE why she should pay for the
policy in October 2016 when her old policy did not expire until 11/25/16. LEVESQUE told her
“it should go in now especially with the founder and the xtra underwriting 1 like to have a policy
issued and in your hands by the effective date That takes some time.”

18. Ms. Gallagher also said that PFC discovered that lnsurance Services had initiated
financing for policies that did not exist, i.e., “ghost policies.” PFC reviewed its records and
determined that it had provided more than $500,000 in funds to LEVESQUE for which PFC was
not repaid. Ms. Gallagher explained that the majority of PFC’s loss resulted from “ghost
policies.” The following constitutes examples of “ghost” policies financed by LEVESQUE:

a. Between on or about April 4, 2016 and on or about October 31, 2016, PFC
deposited $25,477.25 into LEVESQUE’s lnsurance Services Acct. # 0171 in connection with the
purported financing of premiums for five insurance policies in the name of Up 2 and Wider,
LLC. iAccording to records maintained by the Rhode lsland Secretary of State, Up 2 & Wider is
an LLC created by LEVESQUE and his Wife in April 2012. According to GAIC

representatives Up 2 & Wider, LLC was for horses partly owned by LEVESQUE, and it had one

13

Case 1:18-mj-OO365-PAS ._ Document 3 Filed 10/26/18 Page 15 of 22 PagelD #: 17

insurance policy with GAIC (AMP-E124712-00-00) for which the premium was financed with
PFC. But, according to GAIC, the five insurance policies associated with the $25,477.25 in
financing received from PFC either do not exist, relate to another insured’s policy, or relate to
cancelled policies

b. Between on or about July 18, 2016 and on or about November 8, 2016,
PFC provided $323,840 in funds to lnsurance Services purportedly to finance premiums for three
equine insurance policies for “The Wellington Group,” supposedly located at 10713 Greenwich
Ln, West Palm Beach, FL 33414. lnvestigation by the U.S. Postal lnspection Service revealed
that this address is currently vacant and has been vacant for some time. None of the financing
agreements listed a policy number, and GAlC, the identified insurer, confirmed that “The
Wellington Group” did not have insurance policies with GAlC. Furthermore, during the GAIC
audit on January 24 and 25, 2017, LEVESQUE admitted to auditors that these were ghost
policies he created to receive funds from PFC. 1 reviewed online records of the Florida Secretary
of State. 1 could not locate a record of a Wellington Group LLC registered at 10713 Greenwich
Ln. West Palm Beach, FL 33414. Further, there are no LLC’s registered to the address: 10713
Greenwich Ln. West Palm Beach, FL 33414. 1 also searched for “Randall Levesque” as a
Registered Agent for any LLC’s and did not find any. Lastly, 1 reviewed a financing agreement
With lnsurance Finance Corporation (“IFC”) for “Up to & Wider,” which 1 believe to be
LEVESQUE’s company Up 2 & Wider referenced in paragraph 18a, and noticed that the same
street address 10713 Greenwich Lane, and zip code, 33414, was listed for Up 2 & Wider even

though the city was identified as Wellington.5

 

5 1 know that Wellington is a section of West Palm Beach.

14

 

 

Case 1:18-mj-OO365-PAS Document 3 Filed 10/26/18 Page 16 of 22 PagelD #: 18

c. Between on or about April 20, 2016 and on or about June 1, 2016, PFC
provided $300,606 in funds to lnsurance Services purportedly to finance premiums for two
GAIC equine insurance policies for M.M. GAIC provided M.M. with copies of PFC finance
agreements #33414 and #33055 for review and M.l\/l. told GAIC that he had never seen the
documents and he did not sign them. According to GAIC, M.M. did have a valid policy # AMP
062873-03-00 effective 8/14/16 with a gross premium of $89,400. l\/I.M. told me that he paid for
his GAIC policy in full and that he did not finance any insurance premium with PFC. M.M. said
that he paid LEVESQUE with a check that probably came from K.G. 1 reviewed records from
Citizens Bank for Acct. #0171 in the name of lnsurance Services and found a deposited check
from K.G. dated 7/5/ 16 in the amount of $27,420 made payable to lnsurance Services The
check is noted at the top with: “Account: AMP0628738”.

19. An RISP detective interviewed J.E., an insured who believed that she had
financed two premiums with PFC. Based on my review of GAIC records and my conversation
with the GAIC auditor, 1 know that LEVESQUE renewed and billed J.E. for two policies (Al\/IP
05 93406 and AMP 0333622), but he did not inform GAIC that he had renewed the policies
According to the insured, LEVESQUE arranged for her to finance the premiums and she paid by
credit card. lnsurance Services collected the premium through PFC financing (PFC Contract #
34258 for policy AMP 0593406 and PFC Contract #34343 for policy AMP 03333622), but did
not forward either premium to GAlC. Further, with respect to one of those policies AMP
0593406, lnsurance Services submitted two financing agreements to PFC (Contract # 34039
dated 8/22/ 16 and Contract # 34258 dated 9/19/16) and received funds from PFC twice for the
same policy, none of which was forwarded to GAlC. During J.E.’s interview with a detective

with the RISP, the detective showed J.E. all three financing agreements She denied that she had

15

 

Case 1:18-mj-OO365-PAS Document 3 Filed 10/26/18 Pageal? of 22 PagelD #: 19

signed any of the financing agreements that were purportedly signed by her, although she was
aware that her two policy premiums were financed.
lnsurance Finance Corporation

20. IFC is a small financing company located in West Des Moines, Iowa that began to
do business with LEVESQUE in October 2016 based upon a referral from PFC. IFC financed
policies for lnsurance Services’ clients Typically, lnsurance Services would email IFC the
financing agreement, IFC would then disburse funds to lnsurance Services 1F C then would mail
financing statements to the insured and verify the insurance policy with the insurance company.
Although lFC’s normal business practice was to send funds directly to the insurance company,
because PFC referred LEVESQUE to them, IFC varied from their normal practice and instead
sent the funds to LEVESQUE for remittance to the insurance company. Shortly after beginning
their relationship with LEVESQUE, IFC discovered that LEVESQUE was financing premiums
for policies that did not exist or for insureds who did not know that their premium was financed.
As a result, IFC believes that it incurred a loss of over $40,000 for premium financing provided
by IFC to LEVESQUE for policies that did not exist or for which the insureds did not consent to
financing of the premium.

a. For example, 1 reviewed records and information provided by lFC
and the Hartford Financial Services Group (“Hartford”) related to $8,831.25 in IFC financing
disbursed to lnsurance Services for the premium for an equine policy with Hartford. On 1 anuary
ll, 2017, lnsurance Services completed and sent an IFC financing agreement to IFC for the
Hartford policy, policy number “TBD.” The borrower (insured) listed on the agreement was “Up
to and Wider LLC, 10713 Greenwich Ln, Wellington, FL 33414.” The address listed for “Up to

and Wider” on the financing agreement is the same street address and zip code listed for “The

16

 

Case 1:18-mj-OO365-PAS ~Document 3 Filed 10/26/18 Page 18 of 22 PagelD #: 20
,a l

Wellington Group” referenced above in paragraph 18b. According to Hartford, the last policy
“Up 2 and Wider LLC” had with Hartford was cancelled in December 2014. Thus based upon
my review of the records 1 believe that LEVESQUE caused a false financing agreement to be
sent to IFC for a policy that did not exist in order to obtain financing funds from IFC.

21. Based upon my investigation, 1 believe there is probable cause to believe that
LEVESQUE abused his position as a licensed agent to defraud insureds insurance companies
GAIC and AEIG, financing companies PFC and IFC, and others 1 believe LEVESQUE
committed this fraud in several ways:

a. LEVESQUE overbilled and double-billed insureds when billing their
credit cards for premiums He also caused their signatures to be forged on unauthorized
financing agreements that were submitted to PFC.

b. LEVESQUE collected premiums for policies issued by GAIC and AEIG
but did not forward those premiums to the insurance companies The insurance companies
honored the policies because the insureds’ paid for them. LEVESQUE collected but did not
remit to the`insurance companies over $800,000 in premiums

c. 1 also believe that LEVESQUE financed premiums on behalf of insureds
sometimes without the insureds consent or knowledge Additionally, LEVESQUE submitted
financing agreements to` PFC and lFC for fictitious insureds for whom there were no insurance
policies LEVESQUE used the funds received from PFC and lFC personally instead of
forwarding them to GAIC and AEIG. LEVESQUE fraudulently obtained over $500,000 in
financed premiums from PFC and IFC.

d. LEVESQUE also charged insureds’ credit cards for premiums that were

not provided to the insurance companies 1n some instances when the policies were not honored

17

 

Case 1:18-mj-OO365-PAS Document 3 Filed 10/26/18 Page 19 of 22 PagelD #: 21

LEVESQUE’s credit card processor, Elavon, refunded the insureds’ funds incurring a loss of
$80,000. v

22. 1 have learned from RISP that LEVESQUE applied a permit to purchase a pistol
on 10/18/16 at a gun store in Middletown, Rl. According to personnel at the Bureau of Alcohol,
Tobacco, Firearms & Explosives, there is a mandatory seven-day waiting period in the State of
Rl to purchase a pistol. 1 believe that LEVESQUE6 is likely to pick-up his pistol in the near
future. Based on this information, 1 believe LEVESQUE, who may no longer reside in the state,
is likely to be in the State of Rhode lsland and in possession of the Target Cell Phone at the time
he may retrieve his newly purchased pistol. 1f my request for a warrant is granted, 1 plan to
arrest LEVESQUE at that time and to seize the Target Cell Phone.

THE TARGET CELL PHONE

23. Based upon my interview with insureds 1 believe LEVESQUE used the Target
Cell Phone to conduct his business at lnsurance Services and that he continues to use the Target
Cell Phone and conduct business on that phone. 1n my experience, people who own and use
cellphones often have them on their person.

24. 1n my training and experience, 1 have learned that AT&T is a company that
provides cellular telephone access to the general public. 1 also know that providers of cellular
telephone service have technical capabilities that allow them to collect and generate information
about the locations of the cellular telephones to which they provide service, including E-9ll

Phase 11 data, also known as GPS data or latitude-longitude data and cell-site data, also known as

 

6 1 spoke with officers at the Middletown Police Department who told me that they recalled seizing more than 80
firearms from LEVESQUE after a domestic incident, which has since been expunged from his record. After the
incident was adjudicated officers returned the seized firearms to LEVESQUE.

18

 

Case 1:18-mj-00365-PAS l;)ocument 3 Filed 10/26/18 Page 20 of 22 PagelD #: 22
“tower/face information” or cell tower/sector records E-911 Phase 11 data provides relatively
precise location information about the cellular telephone itself, either via GPS tracking
technology built into the phone or by triangulating on the device’s signal using data from several
of the provider’s cell towers Cell-site data identifies the “cell towers” (i.e., antenna towers
covering specific geographic areas) that received a radio signal from the cellular telephone and,
in some cases the “sector” (i.e., faces of the towers) to which the telephone connected These
towers are often a half-mile or more apart, even in urban areas and can be 10 or more miles
apart in rural areas Furthermore, the tower closest to a wireless device does not necessarily
serve every call made to or from that device. Accordingly, cell-site data is typically less precise
that E-911 Phase 11 data.

25, Based on my training and experience, 1 know that AT&T can collect E-911 Phase
11 data about the location of the Target Cell Phone, including by initiating a signal to determine
the location of the Target Cell Phone on AT&T’s network or with such other reference points as
may be reasonably available

26. Based on my training and experience, 1 know that AT&T can collect cell-site data
about the Target Cell Phone. Based on my training and experience, 1 know that for each
communication a cellular device makes its wireless service provider can typically determine: (1)
the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell
tower to which the customer connected at the beginning of the communication; (4) the cell tower
to which the customer connected at the end of the communication', and (5) the duration of the
communication 1 also know that wireless providers such as AT&T typically collect and retain
cell-site data pertaining to cellular devices to which they provide service in their normal course

of business in order to use this information for various business-related purposes

19

 

Case 1:18-mj-00365-PAS Document 3 Filed 10/26/18 Page 21 of 22 PagelD #: 23

AUTHORIZ_ATION REOUEST

27. Based on the foregoing, 1 request that the Court issue the proposed arrest warrant
for LEVESQUE for violations of 18 U.S.C. §§ 1343 and 1028A. 1 also request that the Court
issue the proposed search warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18
U.S.C. § 2703(c).

28. 1 further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until
30 days after the collection authorized by the warrant has been completed or until LEVESQUE is
arrested There is reasonable cause to believe that providing immediate notification of the
warrant may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice
to the subscriber or user of the Target Cell Phone would seriously jeopardize the ongoing
investigation, as such a disclosure would give that person an opportunity to destroy evidence,
change patterns of behavior, notify confederates and flee from prosecution See 18 U.S.C. §
3103a(b)(1). As further specified in Attachment B, which is incorporated into the warrant, the
proposed search warrant does not authorize the seizure of any tangible property. See 18 U.S.C. §
3103a(b)(2). l\/loreover, to the extent that the warrant authorizes the seizure of any wire or
electronic communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic
information, there is reasonable necessity for the seizure for the reasons set forth above. See 18
U.S.C. § 3103a(b)(2).

29. 1 further request that the Court direct AT&T to disclose to the government any
information described in Attachment B that is within the possession, custody, or control of
AT&T. 1 also request that the Court direct AT&T to furnish the government all information,

facilities and technical assistance necessary to accomplish the collection of the information

20

 

 

Case 1:18-mj-00365-PAS ;Document 3 Filed 10/26/18 Page 22 of 22 PagelD #: 24

described in Attachment B unobtrusively and with a minimum of interference with AT&T’s
services including by initiating a signal to determine the location of the Target Cell Phone on
AT&T’s network or with such other reference points as may be reasonably available, and at such
intervals and times directed by the government The government shall reasonably compensate
AT&T for reasonable expenses incurred in furnishing such facilities or assistance

30. 1 further request that the Court authorize execution of the search warrant at any
time of day or night, owing to the potential need to locate the Target Cell Phone outside of
daytime hours

31. 1 further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation

Respectfully submitted,

ay /
//Z%\ /: %:/:ZZ{

 

JotfiN PETRiCiG “““““
/ \\ Senior Special Agent
];// \ U.S. Secret Service
g

8ubscribed and swo/rn'tdb`efore me on , 2018, in Providence,

Rl.

 

 

PATRICIA A. SULLIVAN
UNITED STATES MAGISTRATE JUDGE

21

 

